 
 
IV 
111th CONGRESS 
1st Session 
H. CON. RES. 160 
IN THE HOUSE OF REPRESENTATIVES 
CONCURRENT RESOLUTION 
Recognizing the contributions of the American Kennel Club. 


Whereas the American Kennel Club (AKC), headquartered in New York City, with an operations center in Raleigh, North Carolina, was founded in 1884, operates the world’s largest registry of purebred dogs and is the Nation’s leading not-for-profit organization devoted to the advancement, study, responsible breeding, care, and ownership of dogs;
Whereas the American Kennel Club approves, sanctions, and regulates the events of its 609 member clubs and monitors more than 4000 licensed and sanctioned clubs throughout the United States who hold events under American Kennel Club rules and regulations;
Whereas in 2008, the American Kennel Club sanctioned or regulated 22,630 sporting events that included breed conformation, agility, obedience, earthdog, herding, field trial, retrieving, pointing, tracking, and coonhound events;
Whereas the American Kennel Club honors the canine-human bond, advocates for the purebred dog as a family companion, advances canine health and well-being, works to protect the rights of all dog owners and promotes responsible dog ownership;
Whereas the American Kennel Club promotes responsible dog ownership and breeding practices and supports thousands of volunteers and teachers from affiliated clubs across the country who teach responsible dog ownership and safety around dogs;
Whereas the American Kennel Club founded and supports the AKC Humane Fund, which promotes the joy and value of responsible pet ownership by supporting breed rescue activities, educating adults and children about responsible dog ownership, and assisting human-services organizations that permit domestic abuse victims access to shelters with their pets;
Whereas the American Kennel Club trains and employs kennel inspectors and conducts over 5,200 kennel inspections each year;
Whereas the American Kennel Club promotes responsible dog ownership, care, and handling of dogs to over 21,000 youths ages 9 to 18 years old enrolled in its National Junior Organization;
Whereas the American Kennel Club is the largest purebred dog registry in the world and the only registry that incorporates health screening results into its permanent dog records;
Whereas the American Kennel Club offers the largest and most comprehensive set of DNA programs for the purposes of parentage verification and genetic identity to ensure reliable registration records;
Whereas the American Kennel Club created and supports the Canine Health Foundation (CHF), which funds research projects focusing on the genetics of disease, the canine genome map, and clinical studies, and has donated over $22,000,000 to the CHF since 1995;
Whereas the American Kennel Club created and operates DOGNY: America’s Tribute to Search and Rescue Dogs, which supports canine search and rescue organizations across the United States;
Whereas the American Kennel Club annually awards $170,000 in scholarships to veterinary and veterinary technical students;
Whereas the American Kennel Club has reunited more than 340,000 lost pets and their owners through the AKC Companion Animal Recovery (CAR) program;
Whereas the American Kennel Club established the AKC Canine Good Citizen program, which certifies dogs with good manners at home and in the community;
Whereas the American Kennel Club maintains the world’s largest dog library and the Museum of the Dog in St. Louis, which houses one of the world’s largest collections of dog-related fine art and artifacts, both of which are open to the public; and
Whereas the American Kennel Club celebrates its 125th anniversary this year: Now, therefore, be it  
 
That Congress honors the American Kennel Club for its service to dog owners and the United States public. 
 
Passed the House of Representatives December 16, 2009.Lorraine C. Miller,Clerk.

